Fourth Court of Appeals
                                San Antonio, Texas
                                      February 8, 2017

                                    No. 04-15-00405-CV

                         David GILLESPIE and Michael O'Brien,
                                     Appellants

                                             v.

                        A.L. HERNDEN and Frederick R. Zlotucha,
                                    Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-10278
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marilyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The en banc court has considered Appellants’ motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court